'By the Court, Bronson, Oh. J.
•Certain suits commenced in a state court, when the matter in dispute exceeds the sum oi value of five hundred dollars, exclusive of costs, to be made to appear to the satisfaction of the court, may be removed into a circuit court of the U. S. (Story’s Laws, 57, § 12.) In assump here nothing appears, to the contrary, the damages laid in .eclaration are presumptively the amount in dispute, and ld regulate the action of the state court on a motion to re*199move the cause. But that is not a conclusive presumption. It may be overcome by other evidence. And in this case the plaintiff made affidavit that his claim, and the matter in dispute, was less than live hundred dollars. I am inclined to agree with the court of common pleas, that this was sufficient to settle the question. But clearly, when the plaintiff amended his declaration, and reduced the damages below the sum of five hundred dollars, so that he could in no event recover more than that sum, there was no longer any ground for asking a removal of the cause. It looks like an effort for delay.
But there is another reason why we ought not to interfere. The courts of the United States have power to issue writs “ which may be necessary for the exercise of their respective jurisdictions, and agreeable to the principles and usages of law.” (1 Story's Laws, 59, § 14.) If it be “ agreeable to the principles and usages of law ” to issue a writ of mandamus for the purpose of exercising an appellate jurisdiction, it seems to be clear that the writ should issue from the appellate court. The U. S. circuit court for the district of Tennessee has issued a mandamus to a state court in a case like the one now before us. (Spraggins v. The County Court of Humphries, 1 Cooke, 160.) And I am not aware that any of the federal courts have questioned their power to act in the same manner. If they have the power, there is no reason why this court should interfere. It will be time enough for us to act, when it has been settled that our aid is necessary. I am aware that the court of appeals in Virginia awarded a mandam is to an inferior court in that state, to compel the removal of a cause into the circuit court of the United States; (Brown v. Crippin, 4 Hen. & Munf. 173;) and this court would do the same thing in a proper case, if there was a necessity for it. But until it shall be settled that the federal courts want the power to issue all such writs as may be necessary for the exercise of the jurisdiction conferred upon them by the constitution and the laws, this court cannot act without the appearance of making an officious tender of its services.
Motion granted.